Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion in placing respondent with the Monroe County Department of Social Services for placement in a private facility for 18 months. The court’s determination that placement was in the child’s best interest is fully supported by the record (see, Matter of Tynisah S., 201 AD2d 958). The order of disposition complies with Family Court Act § 754 (2) because the court therein set forth its reasons for the particular disposition and determined that continuation in the child’s home would be contrary to the best interests of the child and that reasonable efforts were made to prevent or eliminate the need for removal of the child from her home (see, Matter of Tynisah S., supra). (Appeal from Order of Monroe County Family Court, Kohout, J.—Person In Need of Supervision.) Present—Denman, P. J., Pine, Fallon, Wesley and Davis, JJ.